UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) (X) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission file number 2-28286 The Bureau of National Affairs, Inc. A Delaware Corporation 53-0040540 (I.R.S. Employer Identification No.) 1801 South Bell Street (703) 341-3000 Arlington, Virginia 22202 (telephone number) Securities Registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Class A common stock, $1.00 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer , a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Act (Check One): Large accelerated filer o Acceleratedfiler o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). YesoNo x As of June 16, 2007, the last business day of the Registrant’s most recently completed second fiscal quarter, the Company’s common stock was not listed on any exchange or over-the-counter market. The number of shares outstanding of each of the registrant's classes of common stock, as of February 23, 2008 was 11,804,939 Class A common shares, 16,845,171 Class B common shares, and 12,440 Class C common shares. Table of Contents FORWARD -LOOKING STATEMENTS This Annual Report contains and incorporates by reference certain statements that are not statements of historical fact but are forward-looking statements.The use of such words as “believes,” “expects,” “estimates,” “could,” “should,” and “will,” and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ from those projected.Readers are cautioned not to place undue reliance on these forward-looking statements which speak only as of the date hereof. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company's definitive Proxy Statement, to be filed with the SEC on or aboutMarch 27, 2008, are incorporated by reference into Part III of this Form 10-K. TABLEOF CONTENTS . Page No. PART I. Item 1. Business 3 Item 1A. Risk Factors 12 Item 1B. UnresolvedStaff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Submission of Matters to a Vote of Security Holders 13 PART II. Item 5. Market for the Registrant's Common Equity and Related Stockholder Mattersand Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data and Selected Quarterly Data. 16 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item7A. Quantitative and Qualitative Disclosures About Market Risk 23 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 55 Item 9A(T). Controls and Procedures 55 Item9B. Other Information 56 PART III. Item 10. Directors and Executive Officers, and CorporateGovernance 56 Item 11. Executive Compensation 57 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 58 Item 13. Certain Relationships and Related Transactions, and Director Independence 58 Item 14. Principal Accountant Fees and Services 58 PART IV. Item 15. Exhibits and Financial Statement Schedules 58 SIGNATURES 60 EXHIBIT INDEX 61 2 Table of Contents PART I Item 1.Business General Development of Business and Narrative Description of Business Business of BNA and Subsidiary Companies The Bureau of National Affairs, Inc. ("BNA" or the "Company"), is a leading publisher of legal and regulatory information. BNA was founded in 1929, and was incorporated in its present form as an employee-owned company in 1946. BNA is independent, for profit, and is the oldest fully employee-owned company in the United States. BNA operates in the publishing, printing, and software industries. Publishing operations consist of the production and marketing of information products in print and electronic form. Printing operations consist of printing services to internal and commercial customers. Software operations consist of the production and marketing of software programs and interactive electronic forms. BNA and its publishing subsidiary companies, Tax Management Inc., Institute of Management and Administration, Inc. (IOMA), and Kennedy Information, Inc., provide legal, regulatory, and general business advisory information in labor, economic, tax, health care, environment and safety, consulting, recruiting, and other markets to business, professional, and academic users. They prepare, publish, and market subscription information products in print, compact disc, and online formats, books, magazines, and research and advisory reports, and hold conferences. Sales are made principally in the United States through field sales representatives who are supported by direct mail, space advertising, and telemarketing. Customers include lawyers, accountants, business executives, human resource professionals, health care administrative professionals, consultants, labor unions, trade associations, educational institutions, government agencies, and libraries. The Company delivers its electronic products via the Web, Lotus Notes, and through online services such as LexisNexis and Westlaw. BNA International Inc. publishes international tax and intellectual property information in print and electronic formats, and is BNA's sales agent outside of North America for its U.S. products. BNA Software, a division of Tax Management Inc., develops and markets tax, financial planning, and fixed asset management software.Sales are made to accountants, lawyers, tax and financial planners, corporations, government agencies, and others.The products are marketed through numerous channels including direct mail, e-mail, the Web, and space advertising.Products are sold through the division’s dedicated sales representatives, field representatives of BNA, and approved resellers.STF Services Corporation, a subsidiary company, converts government-approved forms into interactive electronic forms that are marketed directly to end users through BNA Software and licensed to publishers, including BNA and Tax Management, for resale. The McArdle Printing Co., Inc. (McArdle), provides printing services to mid-Atlantic area customers. Its customers include publishers, trade associations, professional societies, other non-profit organizations, financial institutions, and governmental organizations. Approximately 22 percent of its business is derived from the BNA publishing companies. Continued 3 Table of Contents Publishing of legal, regulatory, and business advisory information is very competitive. Some of the Company’s publishing competitors are much larger and have greater resources. The internet provides ready access to business information made available by direct and indirect commercial competitors, and government agencies. The Company produces value-added information and competes on the basis of quality, comprehensiveness, timeliness, product line breadth, brand reputation, variety of format offerings, price, and customer service. BNA Software competes with a number of tax compliance, financial planning, and fixed asset management software providers.STF competes with the leading tax research publishers, tax compliance software vendors, and government agencies.Both software entities compete on the basis of product features and functions, quality and reliability, timeliness of product updates, ease of use, brand recognition, customer support and price. McArdle competes with a number of commercial and financial printers for 78 percent of its business. McArdle competes on the basis of the breadth of its print capabilities and related services, price, and customer service. The Company’s financial reporting is based on thirteen four-week periods. Operating results are not overly influenced by seasonality, but quarterly results are typically much stronger in the fourth quarter because three periods are in each of the first three fiscal quarters and four periods are in the fourth fiscal quarter. The number of employees of BNA and its subsidiary companies was 1,719 on December 31, 2007. Approximately 990 of our employees are subject to collective bargaining agreements. We believe our relations with our employees are good. As of December 31, 2007, there is a collective bargaining agreement in place at the Parent that expires in 2010. Two collective bargaining agreements at McArdle will expire early in 2008. Contract negotiations are ongoing and no interruption of our business is expected. BNA stock may be purchased only by active employees, and may be held only by employees, and former employees, or by their heirs. Therefore, financial information and reports filed with the Securities and Exchange Commission (SEC) are not available to the general public on BNA’s corporate internet website, www.bna.com. The Company provides paper copies of filings to stockholders upon request, free of charge. Review of Operations The balance sheet remains strong.Equity increased to $33.4 million from $1.8 million, and term debt was reduced by $10.5 million to $44.5 million.At year-end, cash and marketable securities stood at $132.0 million, down $10.0 million from 2006. This resulted from stock buy-backs of $30.0 million versus $14.0 million in 2006, as several large estate transactions took place. Publishing revenues, which account for 82 percent of BNA’s consolidated total, were up 3.7 percent to $289.5 million.Kennedy Information services saw revenues rise 27 percent year-over-year due to strong conference performance and increased research report sales. Printing and Software saw modest revenue declines in 2007.McArdle, after three years of strong sales growth, was down 5.8 percent due to pricing pressures from increased competition and shorter press runs. Software segment sales to external customers were down 2.7 percent in 2007.STF lost a forms production contract with a tax publisher that contributed to a revenue decline of 28 percent for that unit. 4 Table of Contents Sale of the Buildings On August 8, 2007, BNA completed the Section 1031 tax-deferred “like kind” exchange involving the simultaneous sale of the three Washington, D.C., headquarters buildings and purchase of the new headquarters building in Arlington, Virginia.Net of closing and related costs, BNA received proceeds from the sale of $106.1 million and paid $104.0 million for the acquired building.$92.5 million was recognized as a pre-tax gain, all but $2.1 million of which was tax-deferred.The after-tax gain was $56.4 million, or $1.92 per share. Accounting Changes In 2007, BNA elected to change the manner in which it accounts for sales commissions.Previously, the company deferred commission expense and amortized that cost over the life of that subscription.BNA is now accounting for all commissions as expenses when incurred.The net effect of this change on our financial statements in 2007 was an increase in net income of $353,000, or $0.01 per share. Please refer to Note16 to the financial statements for a more detailed explanation. Also in 2007, BNA adopted FAS 158, which required the Company to fully reflect the funded status of its postretirement benefit plans.Please refer to Note 4 for more detailed information. Descriptions of the parent and subsidiary companies’ operations follow. Publishing segment Parent Company New product launches and product extensions – buttressed by higher subscription renewals – helped the parent company deliver another year of record revenues and profits in 2007. Top-line growth in parent company business units was achieved through the introduction of several new products servicing the legal, health care, human resources, and environment, health and safety markets.This revenue growth, combined with focused cost containment and productivity efforts, ensured strong profits for the company. The Legal & Business Publishing Unit spent the year focused on product development, including the continued migration of its products to the new Web platform, BWD. The Intellectual Property Library completed its first full year on BWD in 2007, which led to substantially higher new sales over the previous year.Media Law Reporter on the Web and Corporate Compliance Library moved to BWD in early 2007. With that move, the migration of the unit’s major reference files to the company’s new Web platform was completed. For much of the rest of the year, the unit worked on preparing its notification products for launch on BWD in mid-2008, and its portfolio products soon after that. Looking ahead, the unit began work on adding several BNA Books treatises to BWD. The first addition will be a treatise on international labor and employment laws to the Labor and Employment Law Library. Two new health care services were launched in the first quarter of 2007.
